Citation Nr: 0626157	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  03-16 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fractured cheek bone.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for fainting spells. 

3.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a heart condition.

4.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to December 
1947.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 2002 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

A motion to advance this case on the docket, due to the 
veteran's age was received by the Board in December 2003.  
This motion was granted by the Board later in December 2003.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 (c) 
(2005).

The case was last before the Board in September 2004 at which 
time it was remanded to the RO for additional development.  
It has been returned to the Board for further appellate 
review.   

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The reopened claim for entitlement to service connection for 
a heart condition is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.




FINDINGS OF FACT

1.  The competent medical evidence does not reflect that the 
veteran sustained any facial injury in service, including a 
fracture of the cheekbone. 

2.  A May 1948 rating decision, confirmed and continued a 
prior rating decision of March 1948 that in part, denied 
veteran's claim for service connection for fainting spells.  
The veteran did not appeal this determination.

3.  Evidence received after the May 1948 rating decision does 
not raise a reasonable possibility of substantiating the 
claim.

4.  A March 1959 rating decision, denied the reopening the 
veteran's claim for service connection for a heart condition.  
The veteran did not appeal this determination.

5.  New evidence received since the March 1959 decision does 
relate to an unestablished fact necessary to substantiate the 
claim.


CONCLUSIONS OF LAW

1.  A disability as the result of fracture of the cheekbone 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303 (2005).

2.  The May 1948 rating decision, denying the reopening of a 
claim for service connection for fainting spells, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2005).

3.  New and material evidence has not been received since the 
May 1948 decision, and the claim for service connection for 
fainting spells is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).

4.  The March 1959 decision, denying the reopening of a claim 
for service connection for a heart condition, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2005).

5.  New and material evidence has been received since the 
March 1959 decision, and the claim for service connection for 
a heart condition is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in March 2002.  A duty to assist letter addressing 
the service connection issue and new and material issues was 
issued in March 2002, prior to the June 2002 rating decision 
that denied both issues.  This letter provided initial notice 
of the provisions of the duty to assist as pertaining to 
entitlement to service connection, which included notice of 
the requirements to prevail on these types of claims, of his 
and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  This 
letter did not address the question of new and material 
evidence.  Another duty to assist letter was provided by the 
RO in April 2002, which addressed only the heart condition 
and discussed the criteria for new and material evidence, but 
is noted to have provided the incorrect legal criteria for 
the new and material claim.  An additional duty to assist 
letter was provided by the appeals management center in 
September 2004, which addressed all issues, and also provided 
the correct legal criteria for the new and material claims.  
The duty to assist letters specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  These documents also provided the veteran with the 
correct law addressing the issue of new and material evidence 
as well as explaining in detail what evidence the veteran 
must submit to reopen his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service medical records were previously obtained 
and associated with the claims folder.  Furthermore, VA and 
private medical records were obtained and associated with the 
claims folder.  The Board remanded this issue in January 2004 
and September 2004 to obtain additional evidence, including 
VA records from locations in Dayton, Ohio and Cincinnati, 
Ohio, which the veteran alleged have received treatment from, 
but negative responses were received by both these VA medical 
providers.  Additional service medical records were obtained 
and are shown to be either duplicates of records already in 
VA possession, or originals of duplicates that were already 
in VA possession.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The April 2006 VA 
examinations included examination of the veteran and review 
of the record and provide sufficient evidence to adjudicate 
the veteran's claim seeking entitlement to service connection 
for residuals of a fracture of the cheek bone.  Regarding the 
claim to reopen the previously denied claim for service 
connection for fainting spells, the evidence of record does 
not reflect such a disorder currently exists; scheduling a VA 
examination would serve no purpose.  Regarding the heart 
condition claim, the evidence of record is sufficient to 
reopen this claim and an examination will be scheduled on 
remand.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish the degree of 
disability and earlier effective dates for this matter.  
However, since service connection is being denied for both 
claimed issues of the residuals of cheekbone fracture and 
fainting spells, failure to provide such notice constitutes 
harmless error.  Regarding the reopened claim for a heart 
condition, this will be addressed by on remand.  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2005).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran contends that he is entitled to service 
connection for residuals of a fractured jaw.  He alleges that 
his jaw was fractured while playing softball during basic 
training, and he was kicked in the jaw.  

Service medical and dental records reflect no evidence of any 
trauma to the veteran's face.  The veteran's June 1946 
entrance examination revealed upper dentures in the partial 
right, teeth 1, 4, 5 and left, 1, 2, 4, 5, serviceable.  His 
dental records reflect that in September 1946, he was given 
upper full and lower partial acrylic dentures.  No reason was 
given for why he was given the dentures.  
 
An undated record from Ward 45 where the veteran had been 
admitted in November 1947, following his separation 
examination to monitor a heart anomalies revealed that his 
head was examined and noted to have upper and lower plates, 
normal membranes and tonsils absent.  No other findings 
referable to the head, face or mouth were noted.  

There is no mention of residuals of a fractured cheekbone or 
other facial injury in any of the available post-service 
medical records from the 1980's through 2006.  

The veteran reported to a VA bones examination in April 2006.  
The examination included a claims file review.  The veteran 
stated that he was kicked in the left side of his jaw during 
basic training in a sporting activity.  He stated that he was 
treated for a fracture of the jaw at the time and had 
hardware placed.  He stated that he does not have any pain, 
but since his injury, had to have his teeth pulled and now 
wanted some teeth.  His only disability was a lack of 
dentition for eating and for cosmesis.  Physical examination 
showed a mild tenderness over the left mandibular ramus with 
an opening and closing of the jaw.  There was one tooth noted 
in the left mandibular that was a molar.  It did not show any 
signs of soft tissue infection.  X-rays showed a mild defect 
in the maxillary sinus and some asymmetry in the zygomatic 
arch.  There was no sign of current fracture or malunion at 
this time.  The impression was of zygomatic arch and 
mandibular fracture on the left by history.  As far as 
whether service connection was warranted for this injury, and 
whether there was some evidence of a previous injury, there 
was definitely some asymmetry on the left, compared to the 
right.  However, the examiner stated that this should be 
examined by a maxillofacial or dental specialist.  There was 
no current evidence of underlying osteomylitis or active 
fracture at this time.  

The report of an April 2006 X-ray of the face showed normal 
facial bones with no demonstrable fracture.  

The report of an April 2006 VA dental examination included a 
claims file review.  The veteran gave a history of being 
struck in the face during basic training while playing 
softball.  He was struck by a runner's combat boot.  He 
stated that he had maxillary and mandibular partial dentures 
with a lot of teeth in them that had been broken by this blow 
to his face.  He was seen by a dentist who threw out his old 
dentures, and according to him, "yanked every tooth in my 
head" and wired his jaws together.  He did not even know 
that his jaw was broken.  He did not know which jaw was 
broken, whether is was upper or lower.  He also did not know 
which method was used to wire them.  He then went into a 
discussion over his dentures that were provided to him during 
service, which he claimed he never wore, but never gave a 
reason for his dissatisfaction with them.  He was asked what 
he hoped to gain from a claim for a fractured cheekbone and 
indicated that he did not expect to be rated as compensable, 
but hoped that he would get compensated for new dentures.  

The physical examination included an examination of dentures.  
The examination in pertinent part revealed a normal 
temporomandibular joint, normal mandibular range of motion.  
Palpation of the maxilla, zygomatic arches and mandible did 
not reveal any abnormality.  An orthopantomograph radiograph 
was negative for any type of facial fractures.  If such a 
fracture ever existed, it was well healed and cannot be 
visualized.  No other diagnostic tests were indicated.  The 
service medical records and dental records were revealed and 
non contributory.  The veteran admitted he never saw a doctor 
in service for a facial or teeth injury.  The service dental 
records revealed that he had 5 remaining non restorable 
maxillary teeth and 7 restorable mandibular teeth.  The 
nonrestorable teeth were pulled and the restorable mandibular 
teeth were restored in July 1946.  No records indicated when, 
where or why the remaining 7 mandibular teeth were extracted.  
No dental records confirmed facial or dental trauma.  No 
documentation indicated that the veteran underwent 
intermaxillary fixation (jaws wired together).  Records 
searches have determined that dental trauma was not recorded.  
The examiner concurred with these determinations.  There was 
no clinical, radiographic or documentary evidence to 
substantiate the veteran's claim of facial and/or dental 
trauma.  

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against service connection 
for residuals of a fractured left cheekbone.  There is no 
evidence of such a fracture in the service medical records, 
of which, all available records have been obtained.  Although 
the examiner in the April 2006 VA examination opined that it 
appeared that the veteran has a zygomatic arch and mandibular 
fracture on the left by history, this examiner also deferred 
final opinion to a dental specialist.  The April 2006 opinion 
by a dental specialist stated that based on review of 
available records and examination of the veteran, the veteran 
did not sustain a facial or dental fracture in service.  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for residuals of a 
cheekbone fracture is not warranted, and there is no doubt to 
be resolved, as the bulk of the evidence is unfavorable in 
this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

New and Material Evidence

Service connection was first denied for a heart condition and 
fainting spells in a March 1948 decision, with notice sent 
the same month.  In May 1948, after receiving additional 
evidence, the denial was confirmed and continued for both 
issues and again notice was sent the same month.  The veteran 
did not appeal these rating decisions, which became final.  
The veteran attempted to reopen his claim for service 
conection for a heart disability in February 1959.  In a 
March 1959 determination, the veteran was notified that 
service connection for a heart condition was not established 
and that the heart claim remained disallowed.  The veteran 
did not appeal this determination and it became final.  

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c)  (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2005).  If, however, new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2005).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.   

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

A.  Fainting Spells

Evidence previously before the RO in May 1948, includes the 
June 1946 entrance medical examination, which revealed no 
evidence of fainting spells.  Service medical records reflect 
that in December 1947, while hospitalized for observation of 
his heart condition, the veteran fainted in church and was 
unconscious for a few seconds.  The hospital's undated final 
summary reported that his hospital course was asymptomatic 
except for one attack of dizziness while attending Mass.  

In a March 1948 rating decision, service connection for 
fainting spells was denied on the basis that they were not 
shown by the evidence of record.  An April 1948 medical 
opinion from a private doctor made no mention of fainting 
spells.  
The May 1948 rating decision confirmed and continued this 
denial, noting that the doctor's statement warranted no 
change in the prior rating decision.  

Evidence submitted after May 1948 includes VA medical records 
from the 1980's to 2006, plus the VA dental and bones 
examinations of April 2006.  While these records address 
numerous medical problems, none of them make mention of any 
problems with fainting spells.  The only reference to 
fainting spells comes from the veteran's own contentions, 
including a March 2002 statement in which he alleges having 
blackouts possibly due to heart problems or to diabetes.  

Although the medical evidence is new, it fails to show any 
problems whatsoever with fainting spells, and thus does not 
raise a reasonable possibility of substantiating the claim.  

As to the veteran's own statements, the Board finds they, 
too, are not material as such lay opinions are not probative 
as to the question of causation or diagnosis. They basically 
reiterate the veteran's earlier contentions that he has had 
problems with blackout spells since service.  The law 
provides that, with respect to questions involving diagnosis 
or medical causation, credible medical evidence is required.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish a medical nexus or the 
presence of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions), or provide a sufficient 
basis for reopening the previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).

Under these circumstances, as new and material evidence has 
not been received, the claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2005).

B  Heart Disorder

Evidence previously received in March 1959, includes the June 
1946 entrance medical examination, which noted findings of a 
cardiovascular diagnosis of functional pulmonic murmur, 
"NCD."  The service medical records reveal that in November 
1947 he was diagnosed with congenital anomaly of the heart, 
probable patent ductus arteriosis.  He was admitted in 
November 1947 to the hospital for a survey, treatment and 
disposition for a congenital anomaly of the heart, patent 
ductus arteriosis.  Undated records from this hospital 
admission revealed the veteran having had no complaints and 
he noted he had a "murmur" in 1945 which he had been told 
was due to smoking and too much indulgence in sports.  There 
was no physical incapacity at any time during his service 
career.  He underwent a fluoroscopy which was thought to 
present a suggestion of a hilar dance, existed prior to 
service (EPTS).  A final summary from this hospital admission 
revealed that he was admitted in November 1947 free of 
symptoms referable to the cardiovascular system.  He had been 
examined for a separation examination when a heart murmur was 
heard and he was hospitalized for further evaluation.  His 
physical examination revealed that his heart was not 
enlarged.  A thrill was palpable post exercise.  Outflow 
tract of the right ventricle appeared enlarged in the ROA.  
There was no auricular enlargement in the esophagus.  A 
suggestion of a hilar dance was noted especially in the left 
hilus.  His electrocardiogram (EKG) was normal.  His hospital 
course was asymptomatic except for one attack of dizziness 
while attending mass before breakfast.  His final diagnosis 
was congenital anomaly of the heart, probable patent ductus 
arteriosis.  It was not in the line of duty and existed prior 
to service (EPTS).  

A March 1948 rating decision denied service connection for a 
heart disorder due to it being a congenital anomaly, 
functional pulmonic murmur, also noted at induction, with no 
evidence of aggravation in service.  

Also before the RO in May 1959 was an April 1948 written 
statement by the veteran's private physician who stated that 
he knew the veteran since birth and that other than childhood 
diseases, he had no serious diseases of any type.  He has 
never shown any signs of cardiac trouble on any examination 
prior to his service induction.  This doctor had not examined 
the veteran since his induction. 

A May 1948 rating decision noted the April 1948 doctor's 
statement but indicated that it made no change in the prior 
March 1948 rating decision which was confirmed and continued.  

The veteran submitted a letter in February 1959 to reopen his 
claim and asserting that his doctor told him he did not have 
a congenital heart condition, and that his heart condition 
was definitely not patent ductus arteriosis.  He averred that 
doctors told him that he damaged his heart in service with 
physical activities.  He stated that he did not presently 
have a heart condition, but that his heart was weakened by 
physical activities in service and would recur later in life.    

The March 1959 rating decision determined that service 
connection was not established for his heart and his claim 
remained disallowed.  

Evidence received after March 1959 includes VA records from 
the 1980's through 2006, most of which concern other medical 
conditions, or if referencing the cardiovascular system, 
report no abnormal findings with the exception of 
hypertension shown to be treated in records from 1999 through 
2001.  However this additional evidence includes VA records 
from March 2001 which gave a problem list that noted a 
history of tachycardia, etiology unclear.  His heart rates 
had been from the 90's to 100's for several years now.  The 
physician indicated that they needed to review his records 
further.  Another March 2001 record indicated that the 
veteran generally runs a fast heart rate which was 111.  
There were no signs or symptoms of hypothyroidism or 
hyperthyroidism other than tachycardia on examination.  His 
heart was a regular rate and rhythm, approximately a rate of 
100.  

Additional VA treatment records do not reflect any heart 
abnormalities other than a high heart rate from the 90's to 
the 100's.  These include a February 2003 record showing a 
pulse of 104, an October 2003 record showing a pulse of 102, 
and a July 2004 record showing a pulse of 99.  

The Board finds that these records from March 2001 giving a 
diagnosis of tachycardia and high heart rate, as well as 
subsequent records showing a continued high heart rate 
constitute new and material evidence.  This evidence which 
was not previously reviewed in 1959 is material because it 
significantly shows the existence of possible continued heart 
pathology stemming from the heart anomaly diagnosed in the 
service.  Such evidence raises a reasonable possibility of 
substantiating this claim.

Under these circumstances, as new and material evidence has 
been received, the claim is now reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).


ORDER

Service connection for residuals of a cheekbone fracture is 
denied.

New and material evidence having not been received, the claim 
for entitlement to service connection for fainting spells is 
not reopened.

New and material evidence having been received, the claim for 
entitlement to service connection for a heart condition is 
reopened.




REMAND

As noted above, the claim for entitlement to service 
connection for a heart condition was reopened based on the 
receipt of new and material evidence.  

The Board notes that a heart anomaly, specifically a 
"murmur" was reported on the veteran's June 1946 entrance 
examination, thereby removing the presumption of soundness in 
this matter.  Although the heart condition was classified by 
the service medical records to be congenital in nature, the 
Board notes that the veteran has contended that activities he 
participated in during active duty essentially weakened his 
heart.  He thus appears to be alleging superimposed injury to 
this condition during active service.  His VA records do 
reflect the presence of a tachycardia or abnormally fast 
heartbeat.  

The veteran has not undergone a VA examination to ascertain 
the nature and etiology of his claimed heart condition, to 
include whether it was aggravated by active service.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

During the pendency of this appeal, the Court also issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran also 
was not provided with notice of the type of evidence 
necessary to establish an initial disability rating or 
effective date, if service connection is granted on appeal.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The VA must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2005)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess, supra, and (2) requests or tells 
the veteran to provide any evidence in 
his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the remaining issue on appeal.  

2.  The AMC should schedule the veteran 
for a VA examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's claimed heart 
condition.  The claims folder must be 
made available to the examiner(s) prior 
to the examination and the examiner 
should acknowledge such review in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the veteran have any current, 
chronic disorder(s) of the heart and if 
so what is the nature of this disorder?  
The examiner should specify whether any 
heart disorder noted is congenital in 
nature.  For any identified disorder 
determined to be congenital or 
developmental in nature, that may have 
preexisted service, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that (1) such 
disorder was aggravated (worsened), as 
the result of some incident of active 
service, or (2) whether any such disorder 
is due to the natural progression of a 
disease.  If the appellant's service 
aggravated or contributed to or 
accelerated any pathologic process of a 
preexisting heart condition, the examiner 
must state to what extent, given in terms 
of a percentage, did it so contribute as 
compared to the natural progress of the 
disability itself.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

3.  Thereafter, the AMC should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


